This is what is commonly known as an uncontested divorce suit, plaintiff appearing by her attorney, the defendant being in default, and the state of Washington being represented by the deputy prosecuting attorney.
The plaintiff was sworn, and after a few preliminary questions, the trial court, of its own volition, dismissed the action. The information on which the court acted had to do with the length of time these parties had been acquainted prior to marriage and had lived together as husband and wife prior to their separation some two years before. The allegations of plaintiff's *Page 419 
complaint, if substantiated, clearly entitled her to a divorce.
Section 368, Rem. Comp. Stat., [P.C. § 8487], provides:
"The order of proceedings on a trial by the court shall be the same as provided in trials by jury."
Section 339 [P.C. § 8504], provides that:
"The plaintiff, or the party upon whom rests the burden of proof in the whole action, must first produce his evidence, . .. "
In this case the plaintiff was not permitted to produce her evidence. This she was clearly entitled to do. The facts elicited and on which the trial court dismissed the action might well be considered in weighing the evidence as a whole, but are not of themselves sufficient to warrant the court in denying the plaintiff relief.
Judgment reversed with directions to the lower court to grant a new trial. *Page 420